946 F.2d 886
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Douglas MEIGS, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 90-1170.
United States Court of Appeals, Fourth Circuit.
Submitted April 10, 1991.Decided Oct. 21, 1991.

Appeal from the United States Tax Court.   Meade Whitaker, Tax Court Judge.  (Tax Ct. No. 88-21377)
Douglas Meigs, petitioner pro se.
Gary R. Allen, Dwight R. Shockney, United States Department of Justice, Washington, D.C., for respondent.
USTC
AFFIRMED.
Before DONALD RUSSELL, PHILLIPS and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Douglas Meigs appeals from the tax court's order dismissing his petition pursuant to Rule 123 of the Tax Court Rules of Practice and Procedure.   Our review of the record and the tax court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the tax court.   Meigs v. Commissioner, Tax Ct. No. 8821377 (Tax Ct. Aug. 30, 1990).   Meigs has also filed in this Court motions to dismiss and to remand.   These motions are denied.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Meigs has also filed in this Court a "Motion to Obtain Evidencial [sic] Documents and Motion for Acknowledgment of Address."   These motions are denied